 LOCAL 245, GRAPHIC ARTS INTL. UNION407Local.No. 245,Graphic Arts International Union,AFL-CIOand Graphicscans Corporation and KahlePrintingCompany.Cases13-CC-849and13-CC-854September17, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING ANDPENELLOOn March 31, 1975, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Parties filed exceptions, the GeneralCounsel filed a supporting brief, and the RespondentUnion filed a brief in answer to the exceptions of theGeneral Counsel and the Charging Parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order .2ORDERPursuant to Section10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts asitsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the complaints herein be, and they herebyare, dismissed in their entirety.vember 20-21, 1974.' Separate identical charges were filedagainst Local 245 (herein called the Union), by Graphic-scans Corporation 2 on September 4 and by Kable PrintingCompany (herein called Kable) on October 15. The com-plaints,issued onSeptember 17 and October 30, were con-solidated on October 30.This case arose during a primary dispute between Kableand its photoengravers, represented by another local of theUnion's International.InMay, when its photoengraverswent on strike, Kable began negotiating with a secondaryemployer, Graphicscans, to engrave the rotogravure cylin-ders needed for publication of the American Home maga-zine.However, relying on the "struck work"clause in theirunion contract, Graphicscans' photoengravers (representedby the Union) refused to work on the cylinders which Ka-bel had sent to Graphicscans to be engraved. Thereafter,Kable beganarrangingfor this testcase, to test Kable's"right" to have its customers (like the American Homepublisher) "to place work themselves" with rotogravuretrade shops (like Graphicscans), to enable Kable to retainthe customers and continue the rotogravure printing dur-ing the strike. Accordingly American Home, upon Kable'srecommendation, placed the order for Graphicscans to en-grave cylinders from Kable and return them to Kable forprinting.In September, the Union took the position that the en-graving of the cylinders being sent by Kable to Graphic-scans was"struck work," and notified Graphicscans thatits photoengravers "will not engrave those cylinders." Theprimary issue is whether Graphicscans had so "entangled"itself"in the vortex of the primary dispute" at Kable as tobecome Kable's "ally," performing "struck work"; orwhether the ally doctrine is inapplicable, and the Uniontherefore unlawfully coerced Graphicscans in violation of'Section 8(b)(4)(ii)(B) of the National Labor Relations Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Union, and thetwo Charging Parties, I make the following:FINDINGS OF FACT' In his Decision, the Administrative Law Judge held that the work incontroversyis "struckwork."We agree.In this respect, however, we deem itunnecessary to pass upon his findingthatKahlePrinting Company's allegeddecision to close down permanently the rotogravurepreparatory portion ofitsbusiness remained"prospective"in nature at the timeof the conductherein alleged as unlawful.At thehearing, the GeneralCounsel specificallydisclaimed any relevance between that alleged decisionand the issues raisedin this proceeding and no party argued its relevance in briefsto the Admin-istrative Law Judge.2We find theByrnecase(Laborers'InternationalUnion of North America,Local 859 v. N.L.R.B.,446 F.2d 1319 (C.A.D.C., 1971), distinguishable onthe facts. Hence,it is not dispositive of the issues raised herein, and we donot rely onit in adopting the Decisionof the Administrative Law Judge.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Theseconsolidatedcaseswere tried at Chicago, Illinois, on No-I. JURISDICTIONKable, an Illinois corporation, is engaged in the manu-facture of magazines and catalogs in Mount Morris, Illi-nois;and Graphicscans, another Illinois corporation, is arotogravure trade shop in Schiller Park, Illinois. Both Ka-ble and Graphicscans annually receive goods and materialsvalued in excess of $50,000 directly from outside the State.I find that Kable and Graphicscans each is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.1All dates are in 1974 unless otherwise stated.2The names of the Union and Graphicscans were correctedat the trial.220 NLRB No. 75 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf.ALLEGED UNFAIR LABOR PRACTICESB. Arrangements for Test CaseFaced with a continuing strike, and its inability to farmout the "struck work," Kable began making arrangementsto send its rotogravure cylinders again from the struckplant to Graphicscans, beginning in August for the Octo-ber issue of American Home, and to have Graphicscans dothe engraving, despite the earlier rejection. The plan was tohave the publisher himself place the order for the engrav-ing on Kable's cylinders. This procedure was mentioned inan interoffice communication to Kable from its parentcompany, Western Publishing Company, dated June 14,and stating in part:As you know, we are in the process oftesting ourrightof customers toplace work themselvesand oncewe are able to get a judgment against the local union,either in Chicago or Milwaukee, I believe we will beable to rather easily move work in and out of thefront-end trade shops. [Emphasis supplied.]Pursuant to this plan, Kable entered into a month-by-month agreement with the American Home to produce themagazine under the terms of their proposed 5-year printingcontract, provided that the publisher himself would placethe order for the film work and the cylinder engraving, forwhichKable particularly recommended Graphicscans.(Kable recommended Graphicscans over the two Milwau-kee trade shops.)Evidently relying on Kable to make all the arrangementswith Graphicscans to perform the work while Kable's pho-toengravers remained on strike, American Home publisher,Warren Erhardt, sent Graphicscans a cryptic purchase re-quisition, dated July 11, ordering the cylinders to be en-graved on a month-to-month basis "as necessary," withoutany mention of the price, terms, or conditions. The requisi-tion read:Make Rotogravure Cylinders as Required for the Oc-tober 1974 Issue of American Home andas necessaryFor 11 Issues Thereafter. [Emphasis supplied.]Erhardt testified that he had not had any telephone com-munications with anyone at Graphicscans at the time hesent this requisition; that he did not know of anyone fromAmerican Home who had visited the Graphicscans plant;and that he did not know of any of his representatives whohad asked to see a sample of Graphicscans' work. Whenasked by the Graphicscans counsel whether the issuance ofthe purchase order without stating any price was "a normalway of doing business," Erhardt answered that he did notknow, but that the American Home printing consultantand production manager "indicated that was the way togo "On July 16, 5 days after the mailing of the requisition,Kable wrote American Home a letter, assuming responsi-bility for producing the entire October issue (without ex-cluding responsibility for the film work and cylinder en-graving), and referring to future issues "as arrangementscan be completed":We have agreed that Kable will produce for you theOctober 1974 issue of American Home Magazine un-der the provisions of the presently proposed printingA. BackgroundKable, whose printing plant in Mount Morris is locatedabout 100 miles west of Chicago, entered into a subcon-tract in late 1973 to produce the rotogravure part of theAmerican Home magazine, beginning with the December1973 issue. By March, it printed over half of the magazine,performing all the film preparatory work, cylinder engrav-ing, and printing for the rotogravure pages to be includedin the magazine.In January or February, Kable began negotiating withAmerican Home Publishing Company, Inc., the new ownerof the American Home magazine, to print the entire maga-zine, using the rotogravure process, beginning with the Oc-tober issue. By late June, Kable and the American Homepublisher had reached virtual agreement on the final formof a 5-year printing contract, covering all the film, cylinder,printing, and binding work on the magazine. However, thepublisher refused to sign the contract because of the uncer-tainty over Kable's ability to provide the necessary roto-gravure cylinder work.On May 10, Kable's photoengravers, who performed thefilm and cylinder work, had gone on strike. (They wererepresented by Local 91-P, a sister local of the Union.)Kable had been negotiating with Graphicscans, a rotogra-vure trade shop in Schiller Park, near O'Hare Airport, andalso with two Milwaukee trade shops (S & M RotogravureService, Inc., and Mueller Color Plate Company), but, be-cause of the "struck work" provisions in the union con-tracts,Kable had been unable to farm out the cylinderengraving. (The Union's agreement with Graphicscansprovided: "No employee shall be required to handle anystruck work from any plant struck by any local of theGraphic Arts International Union other than work custom-arily performed for the employer involved in the strike."The legality of this provision is not challenged.) The roto-gravure film work was not a particular problem. Graphic-scans had done some film work for American Home, andthe Union did not consider this "struck work." However,Graphicscans had never engraved any cylinders for Kable,whose own employees had performed this work, and Gra-phicscans had never engraved any magazine-size cylinders.Moreover, the engraving of the cylinders for AmericanHome during the strike would involve sending Kable'sblank cylinders (required to fit Kable's printing presses)from the struck plant-across the picket line-to the tradeshop, having the trade shop's union engravers perform thestriking employees' work on the struck company cylinders,and returning the engraved cylinders to the struck plant.Nevertheless Kable, being required under the subcontractto provide the rotogravure part of the magazine throughthe September issue, sent four of its cylinders to Graphic-scans in May for engraving. The work was rejected underthe "struck work" clause. Kable then instructed Graphic-scans to forward the Kable cylinders to Mueller in Mil-waukee, where the work was also rejected for the samereason. (That July issue of the magazine was then printedwithout any rotogravure pages.) LOCAL 245, GRAPHIC ARTS INTL. UNION409contract between us,as they shall be applicable to thissingle issue.Thank you for your confidence. We are looking for-ward to the continued production of American Home,as arrangementscan be completed.I note that at the trial the Kable counsel contended that,on July 22, Kable announced its "decision to go out of thecylinder-making,roto processing business"to its strikingLocal 91-P. However, neither the General Counsel, norKable or Graphicscans, asserts in this proceeding that thispurported decision has any bearing on whether or not Gra-phicscans was an ally of Kable in September, when theUnion is alleged to have violated Section 8(b)(4)(ii)(B) ofthe Act. In fact, Kable counsel George Blake argued at thetrial that "whether Kable is out of [the cylinder-engraving]business or not . . . since July 22 is the subject for consoli-datedcases" involving S & M Rotogravure Service andscheduled for trial in Milwaukee on December 2. "I thinkthis has no relevancy and can only confuse this case." TheGeneral Counsel stated his agreement,arguing:"The issuehere is who gave the work to Graphicscans? Was it thecustomer, American Home, or was it Kable? And whathappened in the other cases has no materiality." Thereaf-ter,Kable's sales vice president,John Sayles,the witnesson the stand, confirmed that in July, Kable had notifiedLocal 91-P that "We are no longer doing rotogravurework. Your unit has vanished." Nevertheless, despite thisevidence, I find that the ceasing-cylinder-engraving an-nouncement, even if made in good faith, was prospective innature and had no bearing on the relationship of Kableand Graphicscans in September. Contrary to the an-nouncement,Kable had continued to engrave its own cyl-inders, for Travel and Leisure, TV Week, and other maga-zines. In fact, at the time of trial in November, Kable VicePresident Sayles testified that Kable had "in the neighbor-hood of 20 or so," or somewhere between 15 or 20 supervi-sory and salaried persons engraving some cylinders in theplant,because"We have not been able to have somebodyelsemake them." (Concerning Travel and Leisure, he ex-plained that American Express, which owns that magazine,"has not wanted to get involved in a labor dispute in anyway and has chosen not to place orders themselves forcylinders on the outside.") Therefore in September, at thetime of the alleged unfair labor practices,Kable remainedin the cylinder-engraving business. Depending perhaps onthe outcome of economic pressures of the strike,and vari-ous casesin litigation,Kable and its striking photoengrav-ersmight or might not,sometime in the future,resolvetheir differences and resume cylinder engraving in theplant. The American Home purchase requisition, recom-mended by Kable, was for Graphicscans to engrave cylin-ders for succeeding months "as necessary," thereby imply-ing that Kable was expected to resume its own engraving inthe event that the Local 91-P strike was settled. Conse-quently in September, when the Union treated Graphic-scans asKable's ally, doing struck work, the Union had noway of knowing whether Kable would eventually cease itscylinder-engraving business or, even if Kable's announce-ment to Local 91-P was sincere at the time and not a merebargainingploy, whether Kable would later change its po-sition asthe outcome of the strike and the litigation be-came clearer.The Union did nothing to interfere with Graphicscans'engravingof the cylinders from Kable's plantuntil Sep-tember, when the extent of the productionarrangementsbetween Kable and Graphicscans was known, and whenKable was continuing to engrave some of its own cylinders.C. Production Arrangements between Kable andGraphicscansKable furnished Graphicscans with its manufacturingschedule, specifying each step of Graphicscans' film andcylinder work; sent Graphicscans not only Kable's blankcylinders to be engraved, but also Kable's carts to trans-port the cylinders through the trade shop; approved (withnecessary corrections) and sent to Graphicscans the typeand art work received by Kable from the publisher; gaveGraphicscans detailed layout instructions and necessarychanges and corrections; received and checked prints fromGraphicscans before authorizing the engraving of the cyl-inders; and closely coordinated the work between itselfand Graphicscans. Robert McCann, Graphicscans'generalmanger, listed additional customary contacts between a ro-togravure trade shop and a printer. (As an example, thetrade shop must follow the printer's specifications in mark-ing the edges of the cylinder to satisfy the electronic eye onthe printing press.) I note that, despite these productionarrangements, the cylinders for the Octoberissue(the firstmagazinecylinders ever made by Graphicscans) did notsatisfyKable.Graphicscans'General Foreman DennisBayette, when examined by Kable's counsel on direct ex-amination, revealed that Kable "wanted us to help themout" and "do something with the cylinders to make themrunable." However, Kable did not return them "Becauseby that time it was common knowledge that they had goneto Kable and that they couldn't come back. Kable was onstrike."There were also other arrangements between Kable andGraphicscans.Graphicscans forwarded its invoices toAmerican Home via Kable, which verified that the workwas done as scheduled by Kable. In addition, Kable ap-proved additional charges made by Graphicscans,as wellas some overtime. (The evidence establishes that Kable didnot charge American Home for the cylinder-work pricewhich was included in the schedule of prices in the pro-posed written contract, but the evidence does not disclosethe basis of Graphicscans' charges for making the cylin-ders.)D. The Union's NotificationOn September 4, about 7 days before the engraving workwas scheduled to begin on Kable's blank cylinders whichGraphicscans had received from Kable for the Novemberissue ofAmerican Home, Union Steward Lawrence Glineswent to Graphicscans General Manager McCann's officeand "informed me he had received orders that he was toinform myself that wethe men,will not engrave those cylin-ders" but that "it was okay to go ahead and continue workon the film positives." (Emphasis supplied.) Later that 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDsameday, when McCann was at the union headquarters onother business,McCann mentioned to Union ExecutiveVice President Harry Conlon, "I understand you are notgoing to let the men engrave the November issue of theAmerican Home."Conlon answered, "That's right," andasked,"By the way,can Iask you who you aregoing toinvoice that work to?" McCann responded, "Yes. TheAmerican Home Publishing Company"-without mention-ing that Graphicscans' invoices to American Home hadbeen sent to Kahle."On September 6" (as stated in General Manager Mc-Cann's September 9 affidavit, which was submitted to sup-port the 10(1) temporaryrestrainingorder which was is-suedon September 11), "Dennis Bayette,GeneralForeman, reported to me that there had been a discussionwith the Union Steward regarding the engraving work tobe done onAmerican Home.Mr. Bayette reported that theSteward specifically stated thatthe unionemployees[em-phasis supplied] would not do the engraving work on thecylinders." (At the trial on November 20, General Fore-man Bayette recalled that Union Steward Glines made theambiguous statement that"We[emphasis supplied]couldn't work on American Home cylinders, that it hadbeen struckwork"-withoutdefining"we.")AlthoughBayette was a member of the Union, he testified, "Normal-ly I don't do any production work. I just supervise it. If Idon't like it, if it is proofing they have to do it over." (Hewas not alleged to be an agent of the Union.) After receiv-ing this information from Glines, Bayette notified his etch-ing foreman and, as Bayette recalled,"probably"also theproofers "by the time I went home." The word rapidlyspread around the plant. There is no evidence that theUnion itself induced any of the employees not to do theso-called "struck work." (The consolidated complaints al-leged violations of only Section 8(b)(4)(ii)(B). However, onthe first day of trial, I granted a motion to add an8(b)(4)(i)(B) allegation upon the representation that theconversation between Steward Glines and General Fore-man Bayette was "in the presence of employees."On thesecond day of trial, after Bayette had testified to the con-trary, I granted the Union's motion to strike the allegation.Then at the close of the 2-day trial, the General Counselmoved to add an allegation that Steward Glines informed aforeman "employee"that "the Union was not going to per-mit him or the other employees to work on engraving forthe November issue of American Home," in violation ofSection 8(b)(4)(i)(B).I rejected the motion to amend,rulingthat the belated theory was untimely and contradicted bythe evidence.)After the temporary restraining order was issued on Sep-tember 11, Graphicscans' employees proceeded to engravethe cylinders for the November and December issues. Thetemporaryrestrainingorder was extended, by agreement oftheUnion, until November 14, when it became moot.Meanwhile, about October 10, the American Home pub-lisher signed a 6-year printing contract with another printerto produce the magazine,using the letterpress process.(Publisher Erhardt denied that "any labor problems atGraphicscans"were related at all to his decision to transferthe work to a different printer.)At the time of trial, no other charges related to the Kablelabor dispute had been filed against the Union.E. Narrow Issue InvolvedAt the beginning of the strike, when Kahle was obligatedto produce the American Home rotogravure pages under asubcontract,Graphicscans was eager to begin engravingKable's cylinders.However, under the "struck work"clause in Graphicscans' agreement with the Union, the en-graving of the cylinders which Kable sent to the Graphic-scansplant was rejected as "struck work." Then, as Kahlewas negotiating with the new publisher of American Hometo produce the entire magazine, Kable arranged for thepublisher to place a requisition directly with Graphicscansto engrave Kable's cylinders during the strike.The narrow issue in this proceeding is whether, underthe circumstances, Graphicscans' engraving of Kahle's cyl-inders during the strike so entangled Graphicscans in theprimary dispute that Graphicscans thereby became Kable'sally, performing struck work.The General Counsel, ignoring Kable's June 14 interof-fice communication(stating that Kable was "in the processof testing our right of customers to place work themselves"to enable Kahle "to rather easily move work in and out" ofthe rotogravure trade shops), contends that AmericanHome "made the arrangements" for the cylinder engravingand "paid Graphicscans for this work. Kable, the primaryemployer, played no part whatsoever, even indirectly, inthis financial transaction" between American Home andGraphicscans. The General Counsel argues that the 5-yearcontract (for Kable to produce theentireAmerican Homemagazine,beginningwith the Octoberissue)was neversigned, that Kable was merely a potential customer ofAmerican Home for the cylinder-engraving work, that thecylinder engraving was never struck work, and that "thesituation is no different where would-be or potential cus-tomers[likeAmerican Home] of a primary employer [Ka-ble] give certain non-struck work to the primary employerbut at the same time because of the strike gives other workto some employer other than the primary employer."Kable, after citing a number of cases, contends that"There is no evidence of any arrangement, either direct orindirect, between Kahle and Graphicscans for the perfor-mance of the engravingwork inquestion. . . .ItwasAmerican Home who decided to give the work to Graphic-scans" and paid the bill. Ignoring Kable's "recommenda-tion" that American Home give the cylinder engraving toGraphicscans, Kable's brief argues: "Kahle was not in-volved in soliciting or negotiating this contract." Then,largely ignoring the above-discussed productionarrange-ments between itself and Graphicscans, Kable contends:"The contacts that Kable had with Graphicscans werenothing more than those normally exchanged between theengraver and the printer, e.g., proofing of the cylinders."Kable further argues that "American Home certainly hadthe right to seek to have its work performed elsewherewhen one of its suppliers has a labor dispute," and Gra-phicscans' agreement to do the work "does not make thatemployer an ally of the struck employer." Summarizing,Kable argues that "the evidence here fails to establish anysort of contractual arrangement instigated, designed or im- LOCAL245, GRAPHICARTS INTL. UNIONplemented by Kable to have its contractual obligationsperformed by Graphicscans that might justify the applica-tion of the ally doctrine."Finally, ignoring the fact thatAmerican Home's cryptic, July 11 purchase requisition ofcylinders was only for the October issue and "as neces-sary" for 11 issues thereafter (without stating any price,terms,or conditions),Kable concludes in its brief that"American Home's decision to withdraw the work fromKable and to enter into a long-term agreement with Gra-phicscans was an arms-length,independent and practicaldetermination that was fully within its rights under thelaw."Graphicscans,in addition,argues in its brief that "Kabledid not participate in the arrangement between AmericanHome and Graphicscans in any way" and that "Graphic-scans and Kable were competing cylinder engravers, andGraphicscans became American Home's engraverratherthanKable."Graphicscans denies that, under the citedcases, it isan ally of Kable.The Union,after citing initsbriefmany of the sameally-doctrinecases, contends that Kable "urged" that Gra-phicscans perform the cylinder engraving "so that Kablecouldmaintain its printing contract with AmericanHome,"and that the"Arrangements to use Graphicscanswere made between Kable andAmerican Home Magazine.Graphicscans was not involved." The Union further arguesthat "The Record clearly reveals that Kable was the moti-vating force behind the transfer of the preparatory andcylinderwork to Graphicscans. . . . The treatment ofGraphicscans by American Home in all stages of the con-tract shows that, while it may have signed the purchaseorders, it was not concerned with the experience, capabilityor prices of Graphicscans' work-that it merely acquiescedin the decision of Kable." The Union contends that Kable"directed the work at Graphicscans," citing evidence thatKable's involvement in the relationship between AmericanHome and Graphicscans extended "well beyond" the nor-mal communications between a printer and a cylinder en-graver. The union brief also argues that "Kable creditedAmerican Home for cylinder engraving which Kable couldnot do because of the strike,"that Graphicscans was awareof the Union's contention that this was struck work, andthat the only work which the Union's members allegedlyrefused was the cylinder engraving which had never beendone at Graphicscans before, and which would have beenperformed at Kable but for the strike. The Union con-cludes: "With full knowledge, Graphicscans cooperated inusing its employees as strikebreakers to perform work nor-mally performed by striking employees of Kable's rotogra-vure preparatory department. In so doing it entered theprimary dispute" and "sacrificed its neutrality and nowstands in the shoes of the primary employer, subject tolawful primary activity."F. The Ally DoctrineThe allydoctrine has been recognizedby the SupremeCourt as adefense to an 8(b)(4)(B) charge"where the sec-ondaryemployer against whomthe union's pressure is di-rected has entangled himself in the vortexof the primarydispute."NationalWoodwork Manufacturers Association v.411N.LR.B.,386 U.S. 612, 627 (1967). The Supreme Courtcited,with approval, the leadingEbascocase,Douds v.Metropolitan Federation of Architects, etc., Local 231 [Pro-jectEngineering Company],75 F.Supp. 672 (D.C.N.Y.,1948), andtheRoyal Typewritercase,N.L.R.B.v.BusinessMachine and Office Appliance Mechanics Conference Board,Local 459 [Royal Typewriter Company],228 F.2d 553 (C.A.2, 1955), cert. denied 351 U.S. 962 (1956).InEbasco,Project performed a larger percentage ofEbasco's work after the strike began. The Court, estab-lishing the "ally" doctrine, ruled (75 F.Supp. at 676-677):To suggest that Project had no interest in the disputebetween Ebasco and its employees is. to look at theform and remain blind to substance.... Manifestlyitwas not an innocent bystander, nor a neutral. It wasfirmly allied to Ebasco ... .The evidence is abundant that Project's employeesdid work which, but for the strike of Ebasco's employ-ees, would have been done by Ebasco. The economiceffect upon Ebasco's employees was precisely thatwhich would flow from Ebasco's hiring strikebreakersto work on its own premises.InRoyal Typewriter (228F.2d at 557), the Second Circuitapproved the "ally" doctrine and Judge Rifkind's "wellreasoned opinion" in theEbascocase.After reciting thefact that Royal advised customers that it would make reim-bursementsfor repairs during the strike, but that there wasonly one incident of Royal contacting an independent re-pair service directly, the Court held(id.at 558-559):Apart from that incident there is no evidence thatRoyal made any arrangement with an independent di-rectly. It is obvious, however, that what the indepen-dentsdid would inevitably tend to break the strike. AsJudge Rifkind pointed out in theEbascocase: "Theeconomiceffect upon Ebasco's employeeswas precise-ly that which would flow from Ebasco's hiring strike-breakers to work on its own premises."r... Where an employer is attempting to avoid theeconomicimpact of a strikeby securing the services ofothers to do his work, the striking union obviously hasa great interest,and we think a proper interest, in pre-venting those services from being rendered. This inter-est is morefundamental than the interest in bringingpressureon customers of the primary employer.Norare those who rendersuchservices completelyuninvolvedin the primary strike. By doing the work of the primaryemployer they secure benefits themselvesat the same timethat they aid the primary employer.The ally employermay easily extricate himself from the disputeand insu-late himselffrom picketing by refusing to do that work.... We therefore hold that an employer is not with-in the protection of § 8(b)(4)(A) when he knowinglydoes work which would otherwise be done by the 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDstriking employees of the primary employer and wherethiswork is paid for by the primary employer pur-suant to an arrangement devised and originated byhim to enable him to meet his contractual obligations.The result must be the same whether or not the prima-ry employer makes any direct arrangements with theemployers providing the services. [Emphasis supplied.]Inote that in a law review article cited in Kable's brief,Levin,"Wholly Unconcerned": The Scope and Meaning ofthe Ally Doctrine Under Section 8(b)(4) of the NLRA,119 U.Pa. L. Rev. 283, 290 (1970), the author wrote:Royal Typewriterestablished the core of the struckwork doctrine: when a secondary does work which butfor the strike would have been done by the strikers,and that work helps the primary to avoid the strike's im-pactby continuing to provide goods and services to hiscustomers in his name, the primaryisusing the sec-ondary employees as strikebreakers, and the unionmay appealto them asthough the primary had im-ported them onto his premises. [Emphasis supplied.]Elsewhere in the article, the author stated(id.at 301) that"the relevant question is not whether the secondary em-ployees do the work of striking or nonstriking primaryworkers, but whether diverting work to the secondaryhelpsthe primary employer to evade anyeconomicpressure exertedby the strike."(Emphasis supplied.)The ally doctrine is inapplicable when, as inUnited Ma-rineDivision etc.,Local 333 (D. M. Picton & Co.),131NLRB 693, 698-699 (1961), the secondary employer per-formed work on its own behalf, at the request of the cus-tomers,withoutany arrangement between the struck em-ployer and the customerorsecondary employer, andwithoutany benefit to the struck employer in reducing theimpact of the strike. InPicton,secondary employer Pictonrefused to perform tugboat services for struck employerSabine, or at Sabine's request for any vessel under contractwith Sabine for tugboat service. "Sabine conceived no plan... in which Picton participated" to service Sabine's cus-tomers during the strike, and the services performed byPicton (a competitor of Sabine) "did not benefit Sabine inany way." Accordingly, in "the absence of a direct or indi-rect arrangement by the struck employer with the customeror secondary employer (Picton) to have the workperformedfor its [Sabine's] account,the secondary employers do notlose the protection afforded a "neutral" under the Act."(Emphasis supplied.)Citing thisPictondecision, the Board inTruck DriversLocal 413, Teamsters (Patton Warehouse, Inc.),140 NLRB1474, 1482-83 (1963), found tobe illegal a"struck goods"clause which permitted any employee to refuse to performany services which would have been performed by strikingemployees, because of the absence of any requirement inthe clause for an "arrangement between the struck and thesecondary employers" under theRoyal Typewriter"ally" or"struck-work" doctrine. InTruck Drivers Local 413 [PattonWarehouse,Inc.] v. N.L.R.B.,334 F.2d 539, 547, (C.A.D.C.,1964), cert. denied 379 U.S. 916 (1964), the Court enforcedin relevant part, with this reservation:We refrain from defining the exact limits of the allydoctrine, however, and do not decide whether the[Royal Typewriter]tests are adequate for all variationsin factual situations.Such spelling out is best left forthe elucidating process of gradual inclusion and exclu-sion provided by specific cases.Patton,in turn,was cited by the Board inLaborers, Local859 (Thomas S. Byrne,Inc.),180 NLRB 502-503(1969),where independent truck haulers delivered the primaryemployer'sproduct during a strike,thereby reducing theimpact of the strike.The striking employees of McDonald,which was engaged in the business of selling and deliveringstone to construction contractors,had delivered the stoneinMcDonald's trucks before the strike.During the strike,Byrne and two other contractor customers of primary em-ployer McDonald-"without encouragement or suggestionfrom McDonald"-arranged to have the McDonald stonedelivered to their jobsites by the independent haulers, anddeducted the truck charges from the contract price of thestone.The Board found that,in the absence of any ar-rangement between McDonald and the contractor custom-ers for the delivery of the stone,Byrne and the two othercontractorswere not"allies"for the purposes of Mc-Donald's labor dispute with the union. (The Board did notdirectlymention the status of the independent haulers.)The Court,inLaborers,Local 859 [Thomas S.Byrne, Inc.]v.N.L.R.B.,446 F.2d 1319, 1321 (C.A.D.C., 1971),agreedthat the customers did not become allies of McDonald bycalling on the independent haulers to deliver the stone, butfound that,despite the absence of any arrangement by Mc-Donald for the delivery, the independent haulers were "al-lies" of McDonald:We hold that the Independents were "struck-work al-lies" ofMcDonald. We reject the Board's reasoningthat the delivery of the stone was not "struck-work"because the arrangements for the delivery were notmade by McDonald.We hold that any employer whose employees areperforming work which would normally be performedby striking employees is an ally of the struck employerand that the work being done is struck work and thatit is not important how the ally gets that work.In [theEbascocase] the court laid heavy emphasis on the eco-nomic effect of the work performed by the ally's em-ployees. . . . In the Royal Typewriter case . . . thecourt held the independent repairmen who performedthe struck work to beallies. In that case Royal told thecustomers to whom it was contractually obligated torender repair service to call an independent repaircompany and to then bill Royal for theservices. Inonly one case did Royal make the arrangement direct-ly.The court noted these facts and then said: "It isobvious, however, that what the independents didwould inevitably tend to break the strike."In terms of the realities of the labor dispute it makesno difference who makes the telephone callwhich bringsinto the dispute those who do the struck work. Thosewho do the work which the striking employees wouldotherwise do are the ones who alter the pressures in-volved in the struggle-it is they who are involved inthe dispute and it is their employer who is the "struck-work ally." [Emphasis supplied.] LOCAL 245, GRAPHIC ARTS INTL. UNION413G. Concluding FindingsThis is not a case,likePicton,where neutral customerswithdrew the work from a struck employer and assigned allthework to a secondary employer, who performed thework on its own account,without anybenefit to the struckemployer.Neither is this a case,likeByrne,where the neutral cus-tomers,"without encouragement or suggestion" from thestruck employer,took actions(arranging replacements forthe struck delivery service)which reduced the impact ofthe strike on the struck employer's remaining business (sell-ing the stone),thereby helping to break the strike. (Even ifthis were such a case,and if struck employer Kable hadnotencouraged or suggested that Graphicscans be given thecylinder-engravingwork,Graphicscanswould still beKable's "ally" under the above-discussed ruling in the D.C.Circuit,because"In terms of the realities of the labor dis-pute it makes no difference" whether Kable or AmericanHome"make[s] the telephone call" or sends the requisitionto Graphicscans to engrave the cylinders.)Instead,this is a casein which primary employer Kable,in an effort to obtain the proposed 5-year American Homeprinting contract-despite the strike of Kable's photoen-gravers-arranged for Graphicscans to perform the cylin-der-engraving work of the striking employees,and ar-ranged for American Home to issuethe cryptic July 11requisition for the cylinder engraving(for the October issueand "as necessary"for 11 issues thereafter,without anymention of price,terms,or conditions).Kable thencloselycoordinated the work between its printing plant and Gra-phicscans'trade shop,furnishing some of the equipment.Kable also approved,for American Home,certain extracharges by Graphicscans,and some overtime;and, whenGraphicscans sent its invoices to American Home viaKable's printing plant, Kable verified the items on the in-voices for payment by American Home. Although the evi-dence does not disclose the amountwhich Graphicscanscharged American Home for this work,the evidence showsthatKable deducted from the overall engraving-printing-binding price in the proposed 5-year contract, the amountKable would have charged for the cylinder engraving.Thus secondary employer Graphicscans, pursuant to anarrangement devised and originated by primary employerKable(to test its right to have its customers place requisi-tions for the struck work),knowingly accepted from cus-tomer American Home, and performed,the work whichwould have been performed by Kable's striking employeesin the absence of the strike. As held inRoyal Typewriter,228 F.2d at 558-559, with reference to the secondary em-ployers doing struck work, "By doing the work of the pri-mary employer they secure benefits themselvesat the sametime that they aid the primary employer."I find that Graphicscans, by arrangement with Kable,performed the struckengravingwork on Kable's cylinders,forGraphicscans' own pecuniary benefit and with fullknowledge that by doing so, it was helping Kable to avoidthe impact of the strike on the remaining American Homeprinting and binding work. I therefore find, in the languageof the Supreme Court, that Graphicscans "entangled [itself]in the vortex of the primary dispute."National Woodwork,386 U.S. at 627.Accordingly, I find that Graphicscans became Kable'sally, performing struck work, and that the Union's notifica-tion of Graphicscans that its photoengravers would not en-grave Kable's cylinders was lawful, primary activity.CONCLUSIONS OF LAW1.When secondary employer Graphicscans, by arrange-ment with primary employer Kable, knowingly and for itsown pecuniary benefit accepted from customer AmericanHome and performed the cylinder-making work whichKable's striking photoengravers would have performed inthe absence of the strike, it performed struck work to aidthe primary employer and thereby entangled itself in thevortex of the primary dispute, becoming Kable's ally, with-in the principles ofRoyal TypewriterandNationalWood-work.2.By notifying Graphicscans, an ally of Kable in theprimary dispute, that Graphicscans' employees would notdo the struck work, the Union acted lawfully and did notviolate Section 8(b)(4)(ii)(B) of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER3The consolidated complaints are dismissed in their en-tirety.3In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.